                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02658-STV

KRISTIN MARIE BRADLEY,

       Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter is before the Court on Plaintiff Kristin Bradley’s Complaint seeking

review of the Commissioner of Social Security’s decision denying Plaintiff’s application

for disability insurance benefits (“DIB”) under Title II of the Social Security Act (“SSA”),

42 U.S.C. §§ 401 et seq. [#1] The parties have both consented to proceed before this

Court for all proceedings, including the entry of final judgment, pursuant to 28 U.S.C. §

636(c) and D.C.COLO.LCivR 72.2. [See #13] The Court has jurisdiction to review the

Commissioner’s final decision pursuant to 42 U.S.C. § 405(g). This Court has carefully

considered the Complaint [#1], the Social Security Administrative Record [#10], the

parties’ briefing [#15, 16], and the applicable case law, and has determined that oral

argument would not materially assist in the disposition of this appeal. For the following

reasons, the Court REVERSES the Commissioner’s decision and REMANDS for further

proceedings.
I.     LEGAL STANDARD

       A.     Five-Step Process for Determining Disability

       The SSA defines disability as the inability “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.”1          42 U.S.C. § 423(d)(1)(A); Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). “This twelve-month duration requirement

applies to the claimant’s inability to engage in any substantial gainful activity, and not

just his underlying impairment.” Lax, 489 F.3d at 1084. “In determining whether an

individual’s physical or mental impairment or impairments are of a sufficient medical

severity that such impairment or impairments could be the basis of eligibility . . ., the

Commissioner [ ] shall consider the combined effect of all of the individual’s impairments

without regard to whether any such impairment, if considered separately, would be of

such severity.” 42 U.S.C. § 423(d)(2)(B).

       “The Commissioner is required to follow a five-step sequential evaluation process

to determine whether a claimant is disabled.” Hackett v. Barnhart, 395 F.3d 1168, 1171

(10th Cir. 2005). The five-step inquiry is as follows:

       1. The Commissioner first determines whether the claimant’s work activity, if
          any, constitutes substantial gainful activity;




1 “Substantial gainful activity” is defined in the regulations as “work that (a) [i]nvolves
doing significant and productive physical or mental duties; and (b) [i]s done (or
intended) for pay or profit.” 20 C.F.R. § 404.1510; see also 20 C.F.R. § 404.1572.
                                             2
      2. If not, the Commissioner then considers the medical severity of the claimant’s
         mental and physical impairments to determine whether any impairment or
         combination of impairments is “severe;” 2

      3. If so, the Commissioner then must consider whether any of the severe
         impairment(s) meet or exceed a listed impairment in the appendix of the
         regulations;

      4. If not, the Commissioner next must determine whether the claimant’s residual
         functional capacity (“RFC”)—i.e., the functional capacity the claimant retains
         despite his impairments—is sufficient to allow the claimant to perform his past
         relevant work, if any;

      5. If not, the Commissioner finally must determine whether the claimant’s RFC,
         age, education, and work experience are sufficient to permit the claimant to
         perform other work in the national economy.

See 20 C.F.R. § 404.1520(a)(4); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

2005); Bailey v. Berryhill, 250 F. Supp. 3d 782, 784 (D. Colo. 2017). The claimant

bears the burden of establishing a prima facie case of disability at steps one through

four, after which the burden shifts to the Commissioner at step five to show that the

claimant retains the ability to perform work in the national economy. Wells v. Colvin,

727 F.3d 1061, 1064 n.1 (10th Cir. 2013); Lax, 489 F.3d at 1084. “A finding that the

claimant is disabled or not disabled at any point in the five-step review is conclusive and

terminates the analysis.” Ryan v. Colvin, 214 F. Supp. 3d 1015, 1018 (D. Colo. 2016)

(citing Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991)).

      B.     Standard of Review

      In reviewing the Commissioner’s decision, the Court’s review is limited to a

determination of “whether the Commissioner applied the correct legal standards and

whether her factual findings are supported by substantial evidence.” Vallejo v. Berryhill,


2 The regulations define severe impairment as “any impairment or combination of
impairments which significantly limits [the claimant’s] physical or mental ability to do
basic work activities.” 20 C.F.R. § 404.1520(c).
                                            3
849 F.3d 951, 954 (10th Cir. 2017) (citing Nguyen v. Shalala, 43 F.3d 1400, 1402 (10th

Cir. 1994)).    “With regard to the law, reversal may be appropriate when [the

Commissioner] either applies an incorrect legal standard or fails to demonstrate reliance

on the correct legal standards.”      Bailey, 250 F. Supp. 3d at 784 (citing Winfrey v.

Chater, 92 F.3d 1017, 1019 (10th Cir.1996)).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. It requires more than a scintilla, but less

than a preponderance.” Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (quoting

Lax, 489 F.3d at 1084).       “Evidence is not substantial if it is overwhelmed by other

evidence in the record or constitutes mere conclusion.” Grogan, 399 F.3d at 1261-62

(quoting Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992)). The Court must

“meticulously examine the record as a whole, including anything that may undercut or

detract from the [Commissioner’s] findings in order to determine if the substantiality test

has been met.’” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007) (quotation

omitted). The Court, however, “will not reweigh the evidence or substitute [its] judgment

for the Commissioner’s.” Hackett, 395 F.3d at 1172.

II.    BACKGROUND

       Plaintiff was born in 1975. [AR 54, 133] 3 Plaintiff has a college degree. [AR 34,

161] She can communicate in English. [AR 35-47, 159] On or about July 22, 2016,

Plaintiff filed a Title II application for DIB. [AR 11, 133] Plaintiff claims a disability onset

date of November 30, 2015, thus Plaintiff was 40 years old at the time of the alleged

onset. [Id.] Plaintiff claims disability based upon severe fibromyalgia, severe asthma,


3 All references to “AR” refer to the sequentially numbered Social Security
Administrative Record filed in this case. [#10]
                                               4
chronic migraines, post-traumatic stress disorder (“PTSD”), pleurisy, hypoglycemia,

vocal cord deficiency, sub-clinical hypothyroidism, orthostatic hypertension, and type 1

Chiari malformation. [AR 67, 160] Plaintiff worked in a variety of positions prior to the

alleged disability onset date, including as a teacher and an assistant director of a child

care business. [AR 65, 162] Most recently, Plaintiff worked selling cosmetics, which

she did until her alleged onset date. [AR 35-36, 160, 162] Plaintiff has not engaged in

substantial gainful activity from her alleged onset date through her date last insured,

which the ALJ determined to be December 31, 2016. [AR 13]

       A.     Medical Background

       Plaintiff’s chronic pain began in 2012 or 2013 after she tore her right anterior

cruciate ligament (“ACL”). 4 [AR 35, 218] She testified that she “worked through it

without surgery, but . . . the pain kept getting worse and worse and then started

spreading throughout [her] body.” [AR 35] Medical records further reflect that Plaintiff

suffers from a history of asthma, allergic rhinitis, and vocal cord dysfunction. [AR 217]

       In November 2014, Plaintiff went to the emergency room because of an asthma

attack. [AR 419, 428] Plaintiff told hospital staff that her problems began the previous

day during a martial arts test. [AR 425] Plaintiff indicated that her pain rated at ten on a

scale of ten. [AR 424] Medical records indicate that she has a long history of asthma

with frequent exacerbation despite medication, often requiring hospitalization. [AR 422]

Plaintiff was treated with steroids and responded well. [Id.]

       At a doctor’s appointment in early December 2014, Plaintiff expressed anxiety

and vocal cord dysfunction, and the treating physician noted that Plaintiff suffered from


4 Plaintiff testified that she tore her ACL in August 2013 [AR 35], but medical records
reflect a September 2012 injury date [AR 218].
                                             5
vocal cord paresis that “certainly d[id] not improve the situation.” [AR 214]        At an

anemia check-up on or about December 5, 2014, Plaintiff reported that she was “very

fatigued” and, based upon a review of laboratory results, mild anemia was indicated.

[AR 259] At a cardiology consultation several days later, Plaintiff stated that her chest

pain rated from eight to ten out of ten, and could last anywhere from several days to

several weeks in duration. [AR 224] The notes from the consultation indicated that

Plaintiff was “quite active” but that the chest pain had “sidelined her such that she [wa]s

no longer able to work or to compete” in martial arts events. [Id.] Plaintiff indicated that

she was becoming increasingly fatigued. [AR 225]

       On or about December 11, 2014, Plaintiff returned to the emergency room

complaining of chest pain. [AR 414, 418] Plaintiff rated her pain as ten out of ten. [AR

256, 408] Medical records reflect an unsteady gait and that Plaintiff needed assistance

walking. [AR 411] At a rheumatology consultation several days later, Plaintiff reported

to physicians that ibuprofen and steroids helped with her chest pain, but do not

eliminate the pain. [AR 274] Plaintiff further indicated that she was starting to notice

weakness in her arm, pain and locking in her shoulder, and chronic numbness down the

arm. [Id.]

       By January 2015, Plaintiff began feeling better and described her pain as three

out of ten. [AR 271] Ibuprofen improved, but did not eliminate, the pain. [Id.] An x-ray

revealed some degenerative disk disease. [Id.] In February 2015, Plaintiff told medical

providers that she was “feeling very well,” that her “pain ha[d] subsided,” and that she

“fe[lt] like she [wa]s back, if not better than she ha[d] been before.” [AR 255, 269] She




                                             6
rated her pain as zero out of ten. [AR 269] She was active and getting ready for

competitive martial arts events. [Id.]

       In early April 2015, however, Plaintiff twice returned to the emergency room with

chest pain. [AR 243, 367, 387] The emergency room treatment providers diagnosed

her with bronchitis.   [AR 243, 376, 391]           Plaintiff was given a Z-Pak at her first

emergency room visit, but returned to the hospital two days later complaining of

increased chest pain. [AR 243] During this second visit, Plaintiff rated the pain as

seven on a scale of ten. [AR 379]        Plaintiff described herself as “very active, especially

with martial arts.” [Id.] Over the next several weeks, Plaintiff’s pain initially lessened

[AR 250], but by April 24, 2015, had returned [AR 246, 248]. An examination at the end

of April 2015 reflected “marked tenderness” to Plaintiff’s left upper chest wall. [AR 246]

Further chest pain was noted in medical records from May 2015, along with a note that

physicians had been unable to diagnose the cause of Plaintiff’s pain. [AR 265]

       On June 1, 2015, Plaintiff was again seen at a hospital for evaluation of her chest

pain. [AR 287] Records indicate that it was “uncertain if [Plaintiff] ha[d] an underlying

inflammatory disorder, but she d[id] have elevated inflammatory markers associated

with her episodes.” [Id.] The records further indicate that her symptoms were improved

with Medrol, and Plaintiff “[wa]s back to her normal level of competition.” [Id.]

       In August 2015, Plaintiff went to the emergency room once and was seen by a

clinic twice. [AR 290-95, 359] She complained of chest pain which had transitioned

from sporadic pain to “more chronic symptoms.” [AR 292] At the emergency room,

Plaintiff reported that her pain rated ten out of ten. [AR 364] During a clinic visit, she

explained that the pain was so severe, at times, that she remained in bed for many days



                                                7
a week. [AR 292] Plaintiff also complained of dizziness and weakness, but denied any

numbness or tingling.          [AR 290]          A physical examination revealed chest wall

tenderness. [AR 291] Nonetheless, she was continuing her martial arts training, which

appeared to make the pain worse. [AR 290, 292]

       In September 2015, Plaintiff was treated on several occasions for her pain,

including three emergency room visits and a clinic visit. [AR 297, 324, 335, 344]        By

now, the pain had spread to other parts of her body, including her neck, back, feet, and

chest. [AR 296-97] The pain was so severe that on one occasion she needed to be

transported by ambulance to the emergency room. [AR 297, 324] On that trip to the

emergency room she was nauseous and vomiting. [AR 328] The treating physician on

September 28, 2015, stated that she suspected a diagnosis of fibromyalgia. [AR 296]

       By October 2015, Patient was feeling better, though she still had intermittent

muscle spasms. [AR 300] She had stopped exercising, and the doctor recommended

building up to physical activity.        [Id.]     The treating physician diagnosed her with

fibromyalgia. [Id.]

       On October 19, 2015, Plaintiff visited South Pointe Clinics for part one of a two-

part fibromyalgia evaluation. [AR 582] During that consultation, Plaintiff reported that

her pain began in 2001 when she was involved in a motor vehicle accident. [Id.] She

described her pain as severe, pervasive, continuous, and life disturbing. [Id.] She rated

her pain as five to six out of ten. [Id.] She had reduced her martial arts training to once

a week and experienced severe fatigue. [Id.] She said that she had moderate cognitive

difficulties due to “fibro fog.” [Id.]




                                                   8
       On November 23, 2015, Plaintiff returned to South Pointe Clinics for the second

part of her evaluation. [AR 580] Medical records noted that Plaintiff had 17 out of 17

fibromyalgia tender points, and had pain with any pressure on the spinous processes.

[Id.] Two days later, Plaintiff returned to the emergency room with exacerbation of

fibromyalgia pain. [AR 318] She reported that she had received a shot earlier in the

week and that, since that shot, she had been in persistent pain, lasting three to four

days. [AR 318, 320] She rated her pain as ten out of ten. [AR 321]

       In early December 2015, Plaintiff reported improved energy and pain levels. [AR

578] She rated her pain as seven out of ten. [Id.] She reported moderate cognitive

difficulties arising from fibro fog. [Id.] She reported walking for exercise and her posture

and gait were normal.      [Id.]   Later that month, however, Plaintiff returned to the

emergency room due to headaches and fibromyalgia pain. [AR 587] She needed help

transporting from the car to the emergency room. [AR 592] She was discharged that

day, but returned the next day after she was accidentally hit in the head with a heavy

glass candle. [AR 611]

       In January 2016, Plaintiff rated her fibromyalgia pain as five or six out of ten. [AR

576] She reported that her symptoms had improved and that she experienced 80%

relief with medication. [Id.] She noted an increase in pain, however, with the very cold

weather. [Id.] She said that she was experiencing severe cognitive difficulties due to

her fibro fog. [Id.] She was not able to exercise, but her posture and gait were both

normal. [Id.] She also had an emergency room visit for constipation. [Id.]

       In February 2016, Plaintiff returned to the emergency room with a migraine

headache. [AR 663] She reported having daily migraines for approximately two weeks.



                                             9
[AR 664] Later that month, she was seen by Boulder Valley Neurology for evaluation of

her daily migraines. [AR 536] She stated that headaches had been present since

2001. [Id.] She further reported that the migraines had been steadily getting worse,

and had become daily approximately two months earlier. [Id.] The discomfort was

associated with light and sound, as well as nausea. [Id.] She also reported that she

had recently begun having visual “black outs” where she would lose vision completely

and pass out. [AR 574] She described her fibromyalgia pain as rating seven out of ten.

[Id.] Her gait was normal, though she was using a cane. [Id.] She continued to have

severe fibro fog. [Id.]

       At the end of February 2016, Plaintiff returned to the emergency room for chest

pain, stating that she was near fainting. [AR 677] Her chest was tender to palpation.

[AR 678] She also had numbness and tingling in her left arm. [AR 682]

       In March 2016, at the recommendation of Boulder Valley Neurology, Plaintiff

went through a series of cardiovascular and neurological tests. [AR 439-511, 513, 537]

An MRI of Plaintiff’s brain revealed a Chiari network, but neurology did not believe that

this was contributing to any of Plaintiff’s symptoms. [AR 513] The cardiovascular tests

were largely normal. [Id.] Records from the beginning of the month show that she was

exercising four to five times per week. [AR 571] At that time, Plaintiff said her pain

rated as a seven out of ten and stated that it was eighty percent improved with

medication. [Id.]     Her fibro fog was minimal and her energy level was good. [Id.]

Records from the end of that month reflect that she had continued dizziness, but that

medications had been somewhat successful in controlling her migraines, and that she




                                           10
did not have any complaints of chest pain or pressure. [AR 513] She was ambulating

without difficulty. [AR 515]

       In April 2016, Plaintiff said that her migraines were significantly better. [AR 531]

She stated that the frequency of her headaches had dropped from twice a week in

March to once a week. [Id.] She attributed this improvement to an increase in her

medication dosage. [Id.] She also experienced less fibromyalgia pain and improved

energy. [Id.] She reported that she was back to working at her church. [Id.]

       Also in April, Plaintiff underwent a right shoulder MRI due to chronic shoulder

pain. [AR 518] A review of the MRI found a thickening of the acromioclavicular joint

capsule and T2 prolongation in the capsule with multifocal subchondral cysts in the

distal clavicle. [Id.] It also found considerable marrow edema in the distal shaft and

subarticular portions of the clavicle, suggestive of chronic clavicular osteolysis. [Id.]

       In May 2016, Plaintiff suffered a significant increase in her fibromyalgia pain. [AR

527] As a result, she had to go to the emergency room several times. [Id.] She also

reported renewed shoulder pain. [AR 569] Her posture and gait were normal. [Id.] Her

energy level was good when not having shoulder pain, and she did not report any

cognitive difficulties. [Id.]

       By June 2016, Plaintiff reported a significant increase in the frequency of her

migraine headaches. [AR 527] Boulder Valley Neurology suspected that the increase

in migraines was attributable to Plaintiff taking increased medications for her

musculoskeletal pain. [Id.] That same month, Plaintiff had a cortisone shot in her right

shoulder. [AR 521] At the time, she described her shoulder pain as six out of ten. [AR

522] A note from the end of the month indicated that Plaintiff’s posture and gait were



                                             11
normal and that Plaintiff had been having some cognitive difficulties resulting from fibro

fog, but that those difficulties were improved. [AR 567]

       By July 2016, Plaintiff rated her shoulder pain as two out of ten. [AR 521] But,

records from that same period reveal that Plaintiff rated her overall pain as six out of

ten. [AR 545] She said that she had a couple of weeks of feeling better and was even

able to participate in church activities, but that the pain had returned. [Id.] Plaintiff

stated that she continued to experience migraines, but did not have a headache or

nausea at the time of the appointment.          [Id.]   A report from the end of the month

indicated that her posture and gait were normal, but Plaintiff reported some increased

fibro fog. [AR 565] Plaintiff reported a pain level of 4 out of 10, and that her pain was

relieved 90 percent with medication. [Id.]

       In early August 2016, Plaintiff returned to Boulder Valley Neurology for a follow-

up appointment for her migraines. [AR 525] Plaintiff reported that she was “doing much

better.” [Id.] She said that Ativan had been “very helpful.” [Id.] Plaintiff said her

musculoskeletal pain had been reduced and that her shoulder pain was about 85

percent better after the steroid injection. [Id.] She was not having any chest pain. [Id.]

Her gait was normal. [Id.] Medical records from this time period show that Plaintiff’s

shoulder strength was five out of five and Plaintiff had no tenderness to palpation. [AR

521]

       By the end of August 2016, however, Plaintiff’s pain had returned. [AR 541] She

rated her pain as six out of ten, and said that she experienced pain in all four quadrants

of her body. [Id.] Plaintiff attributed the return of pain to “over doing it a little” in martial




                                               12
arts, to which she had recently returned. [Id.] Plaintiff also stated that she continued to

experience migraine headaches. [Id.]

       From September through December 2016, Plaintiff consistently rated her pain as

between four and seven out of ten, most frequently rating the pain as six or seven out of

ten. [AR 711, 713, 715, 716, 717, 720, 723, 726, 729, 732, 735, 738] She had pain in

all four quadrants of the body, with the most significant pain in her lower back. [AR 711,

713, 715, 716]     Plaintiff reported some relief with medications, but aggravated by

activities involving exercises or house chores. [AR 720, 723, 726] She was observed

limping or walking with the assistance of a cane. [AR 713, 732, 735, 738] Medical

records from December indicate that Plaintiff had significant cognitive difficulties due to

fibro fog. [AR 712]

       In January 2017, Plaintiff reported that she had not been doing well the previous

two months, and that the pain and fatigue were so severe that she did not want to get

out of bed. [AR 707] She rated her pain as six to eight out of ten, but that it could be

relieved ninety percent with medications. [AR 705, 707, 709, 741] She continued to

experience migraines throughout the month of January. [AR 705, 709]

       In February 2017, Plaintiff rated her pain as six to eight out of ten, which could be

relieved eighty percent with medications. [AR 702, 704, 744, 747] She experienced

pain in all four quadrants of the body, with the most significant pain in her right thigh and

knee region. [AR 702] She also reported continued migraines and tremors. [AR 702,

744]   She reported continued fibro fog, but improved energy.          [AR 704]    She was

walking for exercise. [Id.]




                                             13
      In March 2017, Plaintiff reported to physicians that she was experiencing pain in

all four quadrants of her body, describing the pain as a “widespread body ache.” [AR

697] She rated her pain as five or six out of ten. [AR 699] She said the weather made

it worse. [AR 697] Plaintiff stated that her myofascial work and trigger point injections

were helping to control her pain such that she could avoid medications. [Id.] She had

severe fatigue and moderate fibro fog. [AR 699] Her gait was guarded by shoulder and

back pain.    [AR 698]     Nonetheless, medical records described Plaintiff as fully

functional, able to walk, and able to get up and down from a seated position without

assistance. [AR 697] She also reported walking several times a day. [AR 700]

      B.      Procedural History

      Plaintiff’s application for DIB was initially denied on November 21, 2016. [AR 53]

On January 25, 2017, Plaintiff filed a request for a hearing before an administrative law

judge (“ALJ”). [AR 71-72] A hearing was conducted before ALJ Terrence Hugar on

May 10, 2017, where Plaintiff was represented by counsel. [AR 30-52] Plaintiff testified

[AR 35-47], as did vocational expert (“VE”) Cindy Burnett [AR 47-51].

      On June 21, 2017, the ALJ issued a decision denying Plaintiff benefits. [AR 8-

23] Plaintiff timely requested a review of that decision by the Appeals Council [AR 1],

which denied her request for review on September 7, 2017 [AR 1-3]. Plaintiff timely

filed an appeal with this Court on November 7, 2017.        [#1]   Because the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision is the final decision of

the Commissioner for purposes of this appeal. See 20 C.F.R. § 404.981.




                                           14
      C.     The ALJ’s Decision

      The ALJ denied Plaintiff’s applications for DIB after evaluating the evidence

pursuant to the five-step sequential evaluation process. [AR 13-23] At step one, the

ALJ determined that Plaintiff had not engaged in substantial gainful activity from

November 30, 2015, her alleged onset date, through December 31, 2016, her last

insured date. [AR 13] At step two, the ALJ found that Plaintiff had the following severe

impairments: fibromyalgia, migraines, and asthma.        [Id.]   At step three, the ALJ

concluded that Plaintiff did not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in the appendix

of the regulations. [AR 14-15]

      Following step three, the ALJ determined that Plaintiff retained the RFC to

perform sedentary work with the following limitations: Plaintiff could have occasionally

engaged in kneeling, stooping, and crouching, and was unable to crawl; Plaintiff was

occasionally able to climb ramps and stairs but was unable to climb ladders, ropes, or

scaffolds; Plaintiff was unable to be exposed to hazards such as unprotected heights

and moving mechanical parts; Plaintiff was unable to tolerate concentrated exposure to

extreme heat or cold, loud noise, or very loud noise; Plaintiff could not have

concentrated exposure to fumes, odors, dusts, gases, or poor ventilation; Plaintiff

required the use of a cane for all ambulation; Plaintiff was unable to engage in overhead

reaching with the right (dominant) upper extremity; and Plaintiff was limited to

performing simple, routine, and repetitive tasks. [AR 16] The ALJ provided a narrative

setting forth the relevant evidence considered in determining the RFC and assigned

weight to each of the medical opinions in the record. [AR 16-21]



                                           15
        At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work. [AR 21] Finally, at step five, the ALJ concluded that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in significant numbers in

the national economy that Plaintiff can perform. [AR 22] Specifically, the ALJ agreed

with the VE’s testimony opining that Plaintiff could perform the following representative

occupations: document preparer, printed circuit board assembler, and addressing clerk.

[Id.]   Accordingly, the ALJ determined that Plaintiff was not under a disability from

November 30, 2015 through December 31, 2016 (the date last insured). [AR 23]

III.    ANALYSIS

        Plaintiff raises two challenges to the ALJ’s decision on appeal. First, Plaintiff

contends that the RFC is not supported by substantial evidence because the ALJ failed

to develop the record regarding Plaintiff’s mental limitations. [#15 at 8-10] Second,

Plaintiff maintains that the ALJ’s adverse credibility determination is not supported by

substantial evidence and resulted in the adoption of an RFC that failed to account for

limitations stemming from Plaintiff’s fibromyalgia. [Id. at 10-14] The Court addresses

each of these arguments in turn.

        A.     The ALJ’s Development of the Record of Plaintiff’s Mental
               Limitations

        Plaintiff first argues that the RFC is not supported by substantial evidence

because the ALJ failed to develop the record regarding Plaintiff’s mental limitations.

[#15 at 8-10] “The ALJ has a basic obligation in every social security case to ensure

that an adequate record is developed during the disability hearing consistent with the

issues raised.” Henrie v. U.S. Dep’t of Health & Human Servs., 13 F.3d 359, 360–61

(10th Cir. 1993). Where, as here, the claimant is represented by counsel at the hearing,

                                            16
“the ALJ may ordinarily require counsel to identify the issue or issues requiring further

development.” Hawkins v. Chater, 113 F.3d 1162, 1167 (10th Cir. 1997).

       Plaintiff argues that “the ALJ discussed Plaintiff’s ‘fibro-fog,’ yet never obtained

an assessment of her memory problems stemming from this severe impairment.” [#15

at 11] Plaintiff’s medical records indicate that she reported cognitive difficulties related

to fibro fog to her medical providers on numerous occasions. [See, e.g., AR 574, 576,

578, 582, 699, 704, 712] On each of these occasions, however, her medical providers

described her as alert and oriented. [AR 574, 576, 578, 583, 699, 704, 712] The ALJ

also considered Plaintiff’s self-assessment of her cognitive difficulties in a Function

Report completed by Plaintiff and Plaintiff’s testimony at the hearing regarding her

cognitive functioning and activities of daily living. [AR 16-17]

       A state agency psychologist reviewed the medical records, noted that Plaintiff’s

pain caused low energy and confusion and that Plaintiff reported trouble with memory

and instructions, but nonetheless concluded that Plaintiff’s psychological impairments

were non-severe. [AR 60-61] Plaintiff was not seeking psychiatric care during the

relevant time-period [AR 60], and there was no indication that additional medical

records existed that would have suggested that Plaintiff’s mental limitations affected her

ability to work. In addition, a consultative examination was conducted by a consultative

physician. [AR 584-86] The physician conducted a mini mental status examination on

Plaintiff and the results were normal. [AR 585] The consultative physician’s report

notes that Plaintiff could identify objects and follow commands. [Id.]

       During the hearing, the ALJ asked Plaintiff’s counsel whether the record was

complete, and counsel confirmed that it was. [AR 32] “Although the ALJ has the duty to



                                             17
develop the record, such a duty does not permit a claimant, through counsel, to rest on

the record—indeed, to exhort the ALJ that the case is ready for decision—and later fault

the ALJ for not performing a more exhaustive investigation.” Maes v. Astrue, 522 F.3d

1093, 1097 (10th Cir. 2008). “In short, [the Court] will not ordinarily reverse or remand

for failure to develop the record when a claimant is represented by counsel who

affirmatively submits to the ALJ that the record is complete.” Id. Given the evidence in

the record addressing Plaintiff’s mental functioning and counsel’s assurance that the

record was complete, the Court finds that the ALJ fulfilled his obligation to adequately

develop the record on Plaintiff’s cognitive limitations. See Cowan v. Astrue, 552 F.3d

1182, 1187-88 (10th Cir. 2008) (finding that ALJ did not need to further develop the

record where sufficient information existed for ALJ to make determination and

claimant’s counsel did not request additional medical records be obtained, a

consultative examination be performed, or any further development of the record);

Matthews v. Colvin, No. 16-223-BMJ, 2017 WL 238441, at *6 (W.D. Okla. Jan. 19,

2017) (finding record sufficiently developed for ALJ to make determination of mental

limitations where medical records reflected that plaintiff was treated for depression and

anxiety and state-agency psychologist opined that plaintiff’s mental impairments were

not severe based on a review of the record).

      B.     The ALJ’s Findings Regarding Plaintiff’s Credibility and Pain

      Plaintiff next argues that the ALJ’s adverse credibility determination was not

supported by substantial evidence and resulted in the adoption of an RFC that failed to

account for limitations stemming from Plaintiff’s fibromyalgia. [#15 at 10-14] As noted

above, at step four, the Commissioner must determine whether the claimant’s RFC—



                                           18
the functional capacity the claimant retains despite her impairments—is sufficient to

allow the claimant to perform her past relevant work, if any.         See 20 C.F.R. §

404.1520(a)(4); Grogan, 399 F.3d at 1261; Bailey, 250 F. Supp. 3d at 784. “The RFC

must reflect an assessment of both severe and non-severe impairments and where

there are subjective symptoms, such as pain, the ALJ must address whether and how

the claimant's pain affects his/her ‘capacity to work.’” Brozovich v. Colvin, No. 14-cv-

03436-MSK, 2016 WL 3900685, at *4 (D. Colo. July 19, 2016) (quoting 20 C.F.R. §§

404.1529, 416.929). “Subjective allegations of pain alone are not sufficient to establish

a disability.” Mirabal v. Colvin, No. 1:15-cv-00869-LF, 2016 WL 8230702, at *4 (D.N.M.

Dec. 30, 2016) (citing Branum v. Barnhart, 385 F.3d 1268, 1273 (10th Cir. 2004)).

Instead, the ALJ must apply a “specified analytical rubric” under Social Security Ruling

(“SSR”) 16-3p or SSR 96-7p. 5 Brozovich, 2016 WL 3900685, at *4; see also SSR 16-

3p, 2016 WL 1119029, at *3 (S.S.A. Mar. 16, 2016); SSR 96-7p, 1996 WL 374186, at *2

(S.S.A. July 2, 1996).

      SSR 16-3p dictates a two-step process for the ALJ to analyze complaints of pain.

Mirabal, 2016 WL 8230702, at *4 (citing SSR 16-3p, 2016 WL 1119029, at *3; 20 C.F.R.

§§ 404.1529(b)-(c); 416.929(b)-(c)). First, the ALJ determines whether the claimant has



5 SSR 16-3p superseded SSR 96-7p by “eliminating the use of the term ‘credibility,’” in
the SSR language, to “clarify that subjective symptom evaluation” is not a character
evaluation. Parker v. Berryhill, No. 16-cv-2378-WJM, 2017 WL 3315625, at *4 n.7 (D.
Colo. Aug. 3, 2017) (quoting SSR 16-3p, 81 Fed. Reg. 14166, 14167 (Mar. 16, 2016)).
“ALJ[]s are now instructed to consider an individual's statements about the intensity,
persistence, and limiting effects of symptoms, and to evaluate whether the statements
are consistent with objective medical evidence and other evidence in the record.” Id.;
see also SSR 16-3p, 2016 WL 1119029, at *4. Because SSR 16-3p went into effect on
March 28, 2016, and the ALJ’s decision was issued on June 21, 2017 [AR 23], SSR 16-
3p applies here. See SSR 16-3p, 2016 WL 1237954 (S.S.A. Mar. 24, 2016) (clarifying
that the effective date of SSR 16-3p is March 28, 2016).
                                           19
a medically determinable impairment (“MDI”)—a “pain-producing impairment that could

reasonably be expected to produce the alleged disabling pain.” Id. (citing SSR 16-3p,

2016 WL 1119029, at *3; Branum, 385 F.3d at 1273). Second, the ALJ considers the

claimant’s “statements about the intensity, persistence, and limiting effects of

symptoms,” and evaluates whether those statements “are consistent with objective

medical evidence and other evidence in the record.” Parker v. Berryhill, No. 16-cv-

2378-WJM, 2017 WL 3315625, at *4 n.7 (D. Colo. Aug. 3, 2017); see also SSR 16-3p,

2016 WL 1119029, at *4. As part of that analysis, the ALJ should consider the following

factors:

       (i)     Daily activities;
       (ii)    The location, duration, frequency, and intensity of pain or other symptoms;
       (iii)   Precipitating and aggravating factors;
       (iv)    The type, dosage, effectiveness, and side effects of any medication an
               individual takes or has taken to alleviate pain or other symptoms;
       (v)     Treatment, other than medication, an individual receives or has received
               for relief of pain or other symptoms;
       (vi)    Any measures other than treatment an individual uses or has used to
               relieve pain or other symptoms (e.g., lying flat on back, standing for 15 to
               20 minutes every hour, sleeping on a board, etc.); and
       (vii)   Other factors concerning an individual's functional limitations and
               restrictions due to pain or other symptoms.

20 C.F.R. § 404.1529(c)(3); SSR 16-3p, 2016 WL 1119029, at *7.; see also SSR 12-2p,

2012 WL 3104869, at *5 (S.S.A. July 25, 2012) (regulations “provid[ing] guidance” on

how to “evaluate fibromyalgia in disability claims”).

       The ALJ must evaluate the plaintiff’s complaints about her symptoms “in relation

to the objective medical evidence” and other evidence in the record.          20 C.F.R. §

404.1529(c)(4); see also Thomas v. Berryhill, 685 F. App’x 659, 664 (10th Cir. 2017).

“[I]f the frequency or extent of the treatment sought by an individual is not comparable

with the degree of the individual’s subjective complaints,” the ALJ “may find the alleged

                                             20
intensity and persistence of an individual’s symptoms are inconsistent with the overall

evidence of record.” SSR 16-3p, 2016 WL 1119029, at *8. “Although courts generally

defer to an ALJ’s credibility determinations, ‘findings as to credibility should be closely

and affirmatively linked to substantial evidence and not just a conclusion in the guise of

findings.’” Lloyd v. Colvin, No. 12-cv-03350-RBJ, 2014 WL 503765, at *9 (D. Colo. Feb.

6, 2014) (quoting Holbrook v. Colvin, 521 F. App'x 658, 663 (10th Cir. 2013)).

       Here, the ALJ found that Plaintiff’s fibromyalgia constituted a medically

determinable impairment, recognizing Plaintiff’s widespread pain and the limitations that

pain posed on her daily life. [AR 16-17] But the ALJ concluded that while Plaintiff’s

“medically determinable impairments could reasonably be expected to produce some of

the [ ] alleged symptoms,” Plaintiff’s “statements concerning the intensity, persistence

and limiting effects of these symptoms [we]re not entirely consistent with the medical

evidence and other evidence in the record.” [AR 17] As a result, the ALJ concluded

that Plaintiff’s “statements have been found to affect the claimant’s ability to work only to

the extent they can reasonably be accepted as consistent with the objective medical

and other evidence.” [Id.]

       Plaintiff argues that her testimony was entirely consistent with symptoms of

fibromyalgia and that the ALJ failed to “build an accurate and logical bridge between the

evidence and his credibility determination.” [#15 at 15] This Court agrees. Another

Court in this District summarized fibromyalgia as follows:

       Fibromyalgia is a “syndrome of chronic pain of musculoskeletal origin but
       uncertain cause.” Stedman's Medical Dictionary 148730 (27th ed.2000).
       Fibromyalgia can be the basis for a finding of disability. SSR 12–2P, 2012
       WL 3104869, at *1 (July 25, 2012). However, because it is “poorly-
       understood within much of the medical community” and “diagnosed
       entirely on the basis of patients' reports and other symptoms,” Brown v.

                                             21
       Barnhart, 182 Fed.Appx. 771, 773 n.1 (10th Cir.2006) (citation omitted), it
       “presents a conundrum for insurers and courts evaluating disability
       claims”. Welch v. Unum Life Ins. Co. of Am., 382 F.3d 1078, 1087 (10th
       Cir.2004) (citation omitted) (citation omitted); see also Sarchet v. Chater,
       78 F.3d 305, 306 (7th Cir.1996) (“Its cause or causes are unknown, there
       is no cure, and, of greatest importance to disability law, its symptoms are
       entirely subjective. There are no laboratory tests for the presence or
       severity of fibromyalgia. The principal symptoms are ‘pain all over,’
       fatigue, disturbed sleep, stiffness, and—the only symptom that
       discriminates between it and other diseases of a rheumatic character—
       multiple tender spots”).

       The American College of Rheumatology has set forth the following Criteria
       for the Classification of Fibromyalgia: a history of pain in all quadrants of
       the body that persists for at least three months and at least eleven out of
       eighteen positive tender points on physical examination. SSR 12–2P,
       2012 WL 3104869, at *2–3 (July 25, 2012). Diagnosis includes ruling out
       “other disorders that could cause the symptoms or signs” through imaging
       and other laboratory tests. Id. at *3. While the “disease itself can be
       diagnosed more or less objectively,” the “amount of pain and fatigue that a
       particular case of it produces cannot be.” Hawkins v. First Union
       Corporation Long–Term Disability Plan, 326 F.3d 914, 919 (7th Cir. 2003).
       Accordingly, the “lack of objective test findings ... is not determinative of
       the severity of [a claimant's] fibromyalgia.” Gilbert v. Astrue, 231 Fed.
       Appx. 778, 784 (10th Cir. 2007); see also Richardson v. Astrue, 858 F.
       Supp. 2d 1162, 1175 (D.Colo. 2012) (finding that the ALJ “erred by
       discounting all of Plaintiff's symptoms from fibromyalgia based on the lack
       of objective tests”).

Escareno v. Colvin, No. 12-CV-03141-PAB, 2014 WL 1689940, at *6 (D. Colo. Apr. 28,

2014). “The Social Security Administration rulings recognize that the longitudinal record

of an individual’s symptoms is important in fibromyalgia cases because ‘the symptoms

of [fibromyalgia] can wax and wane so that a person may have “bad days and good

days.”’” Smith v. Colvin, No. 1:15-CV-02033-CBS, 2016 WL 5956160, at *4 (D. Colo.

Oct. 14, 2016) (quoting SSR 12–2P, 2012 WL 3104869, at *6). “Indeed, the symptoms

‘may even be absent on some days.’” Id. (quoting SSR 12-2P, 2012 WL 3104869, at

*5).




                                            22
       Here, after concluding that Plaintiff’s statements about her symptoms “have been

found to affect the claimant’s ability to work only to the extent they can reasonably be

accepted as consistent with the objective medical and other evidence” [AR 17], the ALJ

discussed both Plaintiff’s daily activities and the medical evidence. But, the ALJ failed

to adequately articulate how Plaintiff’s daily activities and the medical evidence

contradicted Plaintiff’s description of her symptoms, particularly considering the

sporadic nature of fibromyalgia symptoms. For example, the ALJ noted that Plaintiff

drives infrequently, does not use stairs on bad days, goes to the grocery store but

needs a wheelchair or cane to do so, and prepares frozen meals on a weekly basis.

[AR 18] The ALJ failed to explain how such sporadic and limited activity cast doubt on

Plaintiff’s description of her symptoms and limitations. See Frey v. Bowen, 816 F.2d

508, 516-17 (10th Cir. 1987) (“[The] sporadic performance [of household tasks or work]

does not establish that a person is capable of engaging in substantial gainful activity.”).

Similarly, the ALJ failed to articulate how Plaintiff’s weekly church attendance was

inconsistent with Plaintiff’s testimony regarding her symptoms. [AR 18]

       The ALJ also failed to adequately explain how the medical records contradicted

Plaintiff’s description of her pain at the hearing, instead selectively choosing certain

medical records while ignoring others. At the hearing, Plaintiff testified that her pain-

level ranged from a five or six on a good day, to a nine on a bad day. [AR 39] In his

opinion, the ALJ found it “significant” that Plaintiff told treating providers in May 2016

that her fibromyalgia flare ups had occurred “much less frequently since she started

seeing a specialist” and that such symptoms were “under control.” [AR 20] Notably,

Plaintiff made this statement while in the emergency room because of an exacerbation



                                            23
of her fibromyalgia. [AR 688-89] Moreover, between September and December 2016,

Plaintiff repeatedly rated her pain as six or seven out of ten [AR 711, 713, 715, 716,

726, 729, 732, 735, 738], which is entirely consistent with Plaintiff’s testimony. Yet, the

ALJ did not even address those records in his opinion. Likewise, the ALJ discussed

Plaintiff’s January 2017 statement that trigger point injections provided Plaintiff

“significant pain relief” [AR 20 (citing AR 705)], while ignoring her statement from that

same month that she had not been doing well and that the pain and fatigue were so

severe that she did not want to get out of bed. [AR 707]

       The ALJ’s selective use of the evidence in the record can also be found in other

areas of the opinion.    For example, the ALJ cited to neurology treatment records

between June and August 2016 indicating that Plaintiff was “doing much better” with her

migraines. [AR 19] Yet, the ALJ did not mention later records indicating that Plaintiff

continued to suffer from migraine headaches. [AR 702, 705, 709, 744] Similarly, the

ALJ found that Plaintiff’s ability to homeschool her 11-year-old daughter was

inconsistent with her testimony regarding her cognitive abilities, stating “[w]hile the

daughter is apparently very self-motivated, [Plaintiff] controls the curriculum and grades

her daughter’s papers, despite her allegations regarding fibro-fog, short attention span,

inability to remember things, and not having the capacity to manage finances.” [AR 19]

The ALJ, however, seemingly ignored Plaintiff’s testimony that she generally only

grades papers one-day per week and that, on a bad day, Plaintiff puts the folder for her

daughter to turn in her homework upstairs so that her daughter can “turn things in and

not bother [Plaintiff] about school.” [AR 42]




                                            24
       Because the ALJ relied upon a selective reading of the record evidence to

support his credibility determination, the Court concludes that such determination is not

supported by substantial evidence. See Priest v. Barnhart, 302 F. Supp. 2d 1205, 1215

(D. Kan. 2004) (“The court finds that the ALJ’s credibility findings concerning the

plaintiff’s testimony and complaints are based on isolated readings of excerpted

materials, are seriously contradicted by other significant and compelling medical

evidence, and, thus, are not supported by the substantiality of the evidence.”). In short,

the ALJ failed to provide a sufficient explanation for his finding that Plaintiff’s testimony

about her symptoms was inconsistent with the objective medical evidence and other

evidence in the record. The ALJ failed to explain how Plaintiff’s ability to perform certain

limited activities was inconsistent with Plaintiff’s testimony or with the waxing and

waning nature of fibromyalgia symptoms. Moreover, where the ALJ did cite to medical

records showing Plaintiff describing her symptoms as improving, he often ignored

records from the same time period that show Plaintiff’s severe pain had returned. See

Schwarz v. Barnhart, 70 F. App'x 512, 518 (10th Cir. 2003) (“The ALJ may not pick and

choose particular entries in a medical record to support his ruling, he must consider the

record as a whole.”) Once again, the waxing and waning of fibromyalgia pain is entirely

consistent with the condition and Plaintiff’s own testimony, and the ALJ cannot simply

cite to the “good days” while ignoring the “bad days.” For these reasons, the Court must

REVERSE the ALJ’s decision.

IV.    CONCLUSION

       For the foregoing reasons, the Court REVERSES the Commissioner’s decision

that Plaintiff was not under a disability within the meaning of the SSA from November



                                             25
30, 2015 through December 31, 2016 and REMANDS this matter to the Commissioner

for rehearing and reconsideration consistent with this Order.



DATED: November 26, 2018                        BY THE COURT:

                                                s/Scott T. Varholak
                                                United States Magistrate Judge




                                           26
